On November 30, 1994, the defendant was sentenced to a term of twenty (20) years on Count I: Burglary, a Felony and to a term often (10) years on Count II: Bail Jumping, a Felony, in the Montana State Prison. Said sentences shall run concurrently with each other and concurrently with the sentence imposed in federal court. Defendant shall receive credit for time served at Missoula County Jail from June 28, 1992, through September 3, 1992; from October 19, 1994, through October 26, 1994; and from November 16, 1994, through date of sentencing, November 30, 1994, in the amount of ninety-one (91) days. It is the recommendation of the Court that as a condition of any parole the defendant shall abide by the following conditions: (1) the Defendant shall report in person to the Probation Office in the district in which the defendant is released within 72 hours of release from the custody of the Bureau of Prisons; (2) the defendant shall not possess a firearm or destructive device; (3) the defendant shall not possess or use a controlled substance; (4) the defendant shall participate in substance abuse program as directed by the U.S. Probation Office; the defendant shall submit to urinalysis testing for the detection of alcohol and/or drugs; and provisions as set out in the Judgment in United States District Court Cause No. CR 94-39-BLG-JDS.
On March 16, 1995, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence remain the same as originally imposed.
The reason for the decision is the sentence imposed by the District Court is presumed correct pursuant to Section 46-18-904(3), MCA. The Division finds that the reasons advanced for modification are insufficient to find that the sentence imposed is either inadequate or excessive as is required to overcome the presumption that the sentence is correct.
The Sentence Review Division believes that the court thoroughly reviewed the defendant’s record and the record clearly showed a pre-sentence investigation was waived but that the sentencing judge had information concerning the defendant’s past history and there was sufficient evidence to impose the sentence that was given.
Done in open Court this 16th day of March, 1995.
Hon. John Warner, Chairman, Hon. Ted Lympus, Member, Hon. Frank Davis, Member.
The Sentence Review Board wishes to thank Daryl Wayne Campbell for representing himself in this matter.